Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-29 and 33-43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  The phrases “at a same transmission moment” and “at a different transmission moment” in independent claims 21, 33 and 41 are unclear.  For example, it is unclear what defines “the same”.  For example, language such as “two devices transmitting at the same transmission moment/time”, would clarify how or which devices are transmitting at each of two transmission moments and/or why or how these moments are the same.  Similarly, what defines the “different moments” and/or language defining the different devices transmitting at different moments, is needed.  Also in all the independent claims, the language “the first resource set serves only the terminal device or one terminal device group, the terminal device group comprising a plurality of terminal devices, the plurality of terminal devices comprising the terminal device”, appears confusing as the language appears to say that the group of devices is the device (when they appear to be recited as two different things, i.e. the group and/or the device by itself).  The term “co-directional” in claims 21,33 and 41 is also not defined and/or is not a term in the art.  Dependent claims are rejected due to their dependency.  Correction is required.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 21-22, 26-29, 33-34, 38-40 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over U.S Patent Pub. 2019/0215864 to Yang in view of U.S. Patent Pub. 2017/0324469 to Jalali.  	

Regarding claims 21, 33 and 41, Yang teaches a method, comprising:

receiving, by a terminal device, resource configuration information from a network device using higher layer signaling (see sections [0059] and  [0112], which teach receiving the resource information via ”higher layer RRC signaling”), wherein:

the resource configuration information indicates a first resource set; resources in the first resource set comprise some resources in one cell or resources in a plurality of cells (see for example, section [0108], which teaches identifying the cell);

the resources in the first resource set are periodic (see sections [0012] and [0060] for the resources which are in frames or sub-frames ,where frames are periodic (see [0177] and [0178]) so the resources within periodic frames are as recited);

Regarding the features of “at different transmission moments, resources used for co-directional transmission in the first resource set occupy a same frequency domain position on a same carrier; and
determining, by the terminal device, the first resource set based on the resource configuration information”, although Yang teaches groups of UE devices see sections [0138] and [0198], Jalali is added to address these features as best understood.

In an analogous art, Jalali teaches a wireless system which schedules resources.  See for example, Figs. 5A and 5B and sections [0049] and [0067], which teach frequency reuse scheduling “of the same resource at different moments” which are for downlink (co-directional or directional) beams to cells.    

Therefore, as Yang teaches assigning resources to a group of terminals and as Jalali teaches that groups of cells and terminals are assigned specific frequencies which form “co-direction” downlink beams aimed at specific cells, it would have been obvious to one of ordinary skill to modify Yang to use the methods of Jalali, as Jalali teaches that bandwidth is increased when considering frequency reuse factors when airborne devices are using the wireless resources.     


Regarding claims 26 and 38 which recite “wherein: the resource configuration information indicates, by indicating at least two of a start position, a length, a period, an offset, or an end position that are of a time domain, a time domain position of the first resource set; or the resource configuration information indicates, using a transmission time unit pattern, a time domain position of the first resource set”, as described above, see for example, sections [0035], [0060] and [0140] of Yang, which teach that the time based resource information includes a pattern, a start position, a length, and an offset value, which are two of the listed time resource information, as recited. 

Regarding claims 27 and 39 which recite “wherein: the first resource set comprises a time-frequency resource for uplink transmission; and the uplink transmission comprises transmission of: a data channel; and at least one of a reference signal, a random access channel, or a control channel”, as described above, the uplink resources described in Yang are for a PRACH channel, which is a “random access channel”, as recited. 


Regarding claim 29 which recites “wherein the first resource set is preconfigured, or is determined by the network device through negotiation with another network device”, see for example, sections [0066] and [0164] of Yang which teach that the resource is “pre-agreed” or predefined, which is “pre-configured” as recited.


Claims 23 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over the references as applied to claims 21 and 33 above, and further in view of U.S. Patent Pub. 2018/0288713 to Kosseifi.

Regarding claims 23 and 35 which recite “wherein heights of the terminal devices of the plurality of terminal devices in the terminal device group all meet a preset condition or the terminal devices of the plurality of terminal devices are all in a preset flight status”, although Jaliai teaches altitudes of UAVs, Kosseifi is added to explicitly teach using altitude, as recited.


Therefore, as Yang/Jalali teach that some terminals are airborne and as Kosseifi teaches that altitude is used to assign resources, it would have been obvious to one of ordinary skill to modify Yang/Jalali to use the methods of Kosseifi, as the altitude of airborne devices effects the assigning of wireless resources.     


Claims 24-25, 36-37 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over the references as applied to claims 21 and 33 above, and further in view of U.S. Patent Pub. 2015/0043465 to Ouchi.

Regarding claims 24, 36 and 43 which recite “wherein: the first resource set forms a virtual cell; the resource configuration information comprises identification information of the virtual cell; and the identification information of the virtual cell comprises at least one of a cell identifier of the virtual cell, a beam identifier in the virtual cell, information used to identify the terminal device, or an identifier of a sounding reference symbol (SRS)”, as Yang/Jalali do not explicitly teach this, Ouchi is added.  



Therefore, as Yang/Jalali teach the use of cells and as Ouchi teaches assigning resources based on cell IDs, it would have been obvious to one of ordinary skill to modify Yang/Jalali to use the methods of Ouchi, as the use of fast moving airborne devices requires the identification of cells and/or the creation of virtual cells, as is conventional.  

Regarding claims 25 and 37 which recite “wherein the resource configuration information comprises a cell identifier list of at least one physical cell to which the resources in the first resource set belong”, as described above, see sections [0215] and [0278] of Ouchi which teach receiving a physical cell ID (list of one cell for which the resource information is used for communications), as recited.  






Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571)272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN S KELLEY/Primary Examiner, Art Unit 2646